DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 23-35, 37 and 39-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandhage et al. (US 3,342,180).
With respect to Claim 23, Sandhage teaches a method of sterilizing an injector having a cartridge 11 containing a first fluid (36, 55), the method comprising: 
providing a sterilant into a cap (15, 25) sealing an opening 14 of the cartridge 11, while a first end 19 of a flowpath 24 is disposed within the cap (15, 25) in a first position (as shown in Figure 1), to sterilize the first end 19 of flowpath 24 (Column 3, Lines 36-50), wherein, 
while in a second position (as shown ion Figure 2), the first end 19 of the flowpath 24 is in fluid communication with the first fluid (36, 55) such that the first fluid flows through the flowpath toward a second end 29 of the flowpath.	With respect to Claim 24, Sandhage teaches that the cap (15, 25) includes a first portion 16 including rubber, and a second portion 32 including a material 31 permeable to the sterilant (Column 3, Lines 36-50), 

	With respect to Claim 26, Sandhage teaches that the sterilant is ethylene oxide (Column 3, Lines 39-44).
	With respect to Claims 27 and 28, introducing sterilant into the cap includes introducing the sterilant from the exterior of the cap, into an interior of the cap (through filter means 31 and the second end 29 of the flowpath 24 at the distal tip thereof), and out of the cap through the first end 19 of the flowpath.  Specifically, the sterilant is injected through the air filter at the second end 29 of the flow path, through the flowpath 24, and into the cap.  See Figures 1-2 and Column 3, Lines 36-50. 

With respect to Claim 29, the injector is assembled in a non-sterile environment and is thereafter sterilized by injecting a sterilizing gas through the air filter to sterilize the interior of the needle sheath.  See Column 3, Lines 36-50.
With respect to Claims 30 and 31, Sandhage teaches that the cap includes a cavity (27 and the space filled by the first end 19 of the needle/flow path 24), wherein the first end of the flow path is disposed within the cavity while in the first position (see Figure 1). 
With respect to Claim 32, Sandhage teaches that, when in the first position (Figure 1), the first end 19 of the flowpath 24 is not in fluid communication with the contents of the chamber (36, 55).

With respect to Claims 34 and 35, Sandhage teaches a plurality of annular rings 38 hat seal against the inner circumferential surface of the cartridge 11, and a plurality of recessed portions that are not in contact with the inner circumferential surface of the cartridge 11 (Figure 1; Column 3, Lines 51-71). 
	 With respect to Claim 37, Sandhage teaches that the syringe is configured to store a preparation for hypodermic injection (Column 1, Lines 25-37).  Therefore, the flowpath 24 is configured to subcutaneously inject the first fluid into a patient when the device is in the second position (Figure 2). 
	With respect to Claim 39, Sandhage teaches a method of sterilizing an injector having a cartridge 11 containing a first fluid (36, 55), the method comprising providing sterilant into a cap (15, 25) sealing an opening 14 of the cartridge, while a first and 19 of a flowpath 24 is disposed within the cap in a first position (Figure 1) and before fluid communication is established between the flowpath and the first fluid, to sterilize the first end of the flowpath.  See Figures 1-2 and Column 3, Lines 36-50.
	With respect to Claim 40, Sandhage teaches that, while in a second position, the first end 19 of the flowpath 24 is in fluid communication with the first fluid (36, 55) such that the first fluid flows through the flowpath toward the second end 29 of the flowpath 24 (see Figure 2; Column 1, Lines 25-37). 

With respect to Claim 41, Sandhage teaches a method of sterilizing an injector having a cartridge 11 containing a first fluid (36, 55), the method comprising: 
assembling the injector in a non-sterile environment or non-aseptic environment (i.e. providing the device as it is shown in Figure 1); 
after the assembling step, providing a sterilant into a cap (15, 25) sealing an opening of the cartridge, while a first end of a flowpath is disposed within the cap in a first position, to sterilize the first end of flowpath (Column 3, Lines 36-50), -5-Application No.: 16/211,280 Attorney Docket No.: 00166-0013-02000 
wherein the cap (15, 25) includes a first portion 16 including rubber, and a second portion 32 including a material 31 permeable to the sterilant (Column 3, Lines 36-50), 
wherein, in the first position, the first end of the flowpath is not in fluid communication with the first fluid contained in the cartridge (Figure 1), and 
wherein, while in a second position, the first end of the flowpath is in fluid communication with the first fluid such that the first fluid flows through the flowpath toward a second end 29 of the flowpath (Figure 2; Column 1, Lines 25-37).
	
With respect to Claim 42, Sandhage teaches that the cartridge 11 extends from a first end (the top of the cartridge adjacent numeral 50) toward a second end (the bottom of the cartridge adjacent numeral 54).  A piston 13 is movable through the cartridge from the first end to the second end, and the cap (15, 25) seals the second end of the cartridge.  See Figure 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sandhage in view of Mounce et al. (US 2013/0338584).
With respect to Claim 36, Sandhage teaches the method of Claim 33, and further teaches that the piston 13 comprises a recess 40 that receives a shoulder 45 of a plunger 35 (Figure 1; Column 4, Lines 7-35).  Sandhage, however, does not specifically teach that the plunger is coupled to a motor configured to drive the plunger and the piston from the first end of the cartridge toward the second end of the cartridge.  However, the use of motors to drive pistons in medical fluid injection devices is extraordinarily well known in the art.  For example, Mounce teaches an infusion device wherein a piston plunger is connected to an electrical motor, such that the position and speed of the piston can be controlled automatically and precisely by a controller (Figures 4-11A; paragraphs [0075], [0085], [0102-0104], [0110], and [0123]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Sandhage’s injector system and method to have the piston driven by a motor, as suggested by Mounce, in order to automatically control the position and speed that which the piston advances can be automatically controlled. 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Sandhage in view of Chong et al. (US 2008/0269687).
With respect to Claim 38, Sandhage teaches the device the method of Claim 23, but does not teach the claimed biasing member and locking members. However, it is extraordinarily well known in the art to use springs and locking members to selectively advance a plunger in a medical fluid injection system.  For example, Chong teaches an injection system comprising a plunger that is connected to a spring 164, wherein the spring applies pressure to the plunger 162 to move the plunger forward to the advanced position, thereby injecting the fluid contents of the device into the patient. The device further comprises a locking mechanism (not shown), which selectively holds the plunger in its retracted state against the bias force of the spring, thereby allowing the user to selectively release the plunger to move in the longitudinal direction under force of the spring (see paragraphs [0116], [0121], [0131], [0143], [0170], and [0176]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Sandhage’s injector system and method to have a lock and biasing spring associated with the plunger, as suggested by Chong, in order to allow the user to selectively release the plunger to move in the longitudinal direction under force of the spring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Py (US 2013/0008137) teaches a fluid sterilant injection device
Py (US 2013/0180618) teaches a multi-dose vial and method for sterilizing said vial between each use. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.